Citation Nr: 1035300	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-28 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for 
the Veteran's service-connected status post lumbosacral spine 
with fusion (back disability).  

2.  Entitlement to an effective date earlier than January 31, 
2001 for the Veteran's award of a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).

3.  Entitlement to an effective date earlier than September 6, 
2006 for the award of Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1956 to September 
1958.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of January 2006 and January 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO). 

At the outset, the Board notes that the issue of entitlement to 
an effective date earlier than January 31, 2001 for the Veteran's 
service-connected back disability is not currently on appeal.  
The RO issued a December 2005 rating decision granting service 
connection for the Veteran's back disability.  The Veteran 
thereafter filed a Notice of Disagreement, seeking both an 
increased rating and an earlier effective date for this issue.  
In a September 2006 rating decision, the RO determined that it 
had made a clear and unmistakable error in assigning an effective 
date of May 2002 for service connection for this issue; the RO 
thus moved the effective date back to January 2001, the first 
date that the Veteran sought to reopen his previously denied 
claim.  Following this September 2006 decision, the Veteran did 
not appeal the assignment of this effective date.  This issue is 
therefore not properly before the Board.  


FINDINGS OF FACT

1.  The Veteran suffers from a persistent back disability with 
resulting incapacitating episodes, but his back disability does 
not result in unfavorable ankylosis.  

2.  Between the Veteran's untimely April 1996 Notice of 
Disagreement and his January 31, 2001 claim to reopen, there is 
no evidence that the Veteran filed either a formal or informal 
claim for benefits.  

3.  The Veteran's disability was permanent and total as of 
January 31, 2001, the date of his filing his claim to reopen his 
previously denied claim for service connection.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for the 
Veteran's back disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5293, 5295 (1997) (in effect 
prior to September 23, 2002), DC 5293 (2003) (effective September 
23, 2002), DC 5243 (2009) (effective September 26, 2003).

2.  The criteria for an effective date earlier than January 31, 
2001 for the award of a TDIU have not been met.  38 U.S.C.A. 
§§ 5110, 5101 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 
(2009).

3.  The criteria for an effective date of January 31, 2001 for 
the award of DEA benefits have been met.  38 U.S.C.A. §§ 3500, 
3501, 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.340, 3.341, 3.400, 3.807, 21.3021 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Rating for a Back Disability

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Further, examination reports are to be interpreted 
in light of the whole recorded history, and each disability must 
be considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

The history of this claim is instructive.  After his claim was 
initially denied in the mid-90s, the Veteran sought to reopen his 
claim in January 2001.  The RO issued three separate rating 
decisions (in February 2001, September 2001, and July 2002) and a 
Statement of the Case (in May 2003) before granting the Veteran's 
claim in a December 2005 decision, assigning a 60 percent 
disability rating.  The Veteran filed a timely Notice of 
Disagreement with that decision, and the RO issued a Statement of 
the Case in September 2006.  The Veteran thereafter filed a 
Substantive Appeal.  

Determining the correct rating for the Veteran's back disability 
is made more difficult by the fact that new rating criteria for 
evaluating intervertebral disc syndrome were published in 
September 2002, while the rating criteria for evaluating other 
disabilities of the spine changed in September 2003.  Also in 
September 2003, the Diagnostic Code number for intervertebral 
disc syndrome was changed from "5293" to "5243."  In the 
August 2007 Statement of the Case, the RO considered both the new 
and old criteria, and concluded that no change was warranted, 
thereby continuing the 60 percent disability rating.  The new 
criteria are only to be applied as of their effective date (i.e., 
at no earlier date).  See VAOPGCPREC 3-2000 (Apr. 10, 2000).  
Precedental opinions promulgated by the Office of General Counsel 
as to matters of legal interpretation are binding upon the VA.  
38 C.F.R. § 14.507 (2009).

The older criteria for rating intervertebral disc syndrome - the 
criteria under which the Veteran has been evaluated - provided 
that pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief was rated as 60 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Currently, intervertebral disc syndrome (either pre-operative or 
post-operative) is evaluated either on the total duration of 
incapacitating episodes over the previous twelve months or by 
combining under 38 C.F.R. § 4.25 (the combined ratings table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method resulted in the higher evaluation.  For purposes 
of evaluations under Diagnostic Code 5293/5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  When rating 
intervertebral disc syndrome based upon incapacitating episodes, 
when the incapacitating episodes have a total duration of at 
least six weeks during the past twelve months, a disability 
rating of 60 percent is provided.  When the incapacitating 
episodes have a total duration of at least four weeks but less 
than six weeks during the past twelve months, a disability rating 
of 40 percent is provided.  With incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past twelve months, a 20 percent rating is provided.  
With incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve months, a 
10 percent rating is provided.  38 C.F.R. § 4.71a, DC 5293 
(2003); DC 5243 (2006).

As stated above, the Veteran's back disability may also be 
evaluated pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine, codified at 38 C.F.R. § 4.71, DCs 5235-
5243.  Under the General Rating Formula, a 10 percent evaluation 
is warranted if forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or the 
combined range of motion of the thoracolumbar spine is greater 
than 120 degrees but not greater than 235 degrees; or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  Id.  

A 20 percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or with 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine warrants a 40 percent rating.  
A rating in excess of 40 percent for a lumbar spine disability 
requires unfavorable ankylosis of the entire thoracolumbar spine.  
Id.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees and 
left and right lateral rotation are 0 to 30 degrees.  The normal 
combined rating of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, DC 5237 Note (2).  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.

VA must also analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not 
require a separate rating for pain, it does provide guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  The Board has a special obligation to 
provide a statement of reasons or bases pertaining to § 4.40 in 
rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

While the Veteran's entire history is reviewed when making a 
disability determination, where service connection has already 
been established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
the Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with a veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Veteran contends that his back disability is more severe than 
the 60 percent rating that has currently been assigned.  For the 
reasons described below, however, the Board concludes that, in 
evaluations under both the previous and current diagnostic codes, 
the 60 percent rating currently assigned results in the highest 
possible evaluation for the Veteran.  

Before turning to this evaluation, the Board notes that the 
Veteran's claims file is replete with evidence of the Veteran's 
private medical treatment and his VA treatment for his back 
disability.  Most of these records, however, are immaterial to 
the Board's analysis here.  Most of the Veteran's private 
treatment records predate his claim and serve to show a 
continuity of symptomatology from his first being disabled in the 
1970s to his seeking service connection.  As the Board is 
primarily concerned with the Veteran's symptomatology during the 
appeal period, these records are of little probative value.  
Further, while the Veteran has received treatment from VA 
facilities, these treatment records do not show the particular 
symptoms and the necessary testing required to rate the Veteran 
for his back disability.  Accordingly, despite the other evidence 
of record in this case, the Board shall primarily rely upon the 
results of two VA examinations.  

The Veteran first underwent a VA examination in June 2002.  The 
examiner reviewed the Veteran's claims file and his extensive 
medical history.  The examiner noted the Veteran's complaints of 
pain and stiffness, but also noted that the Veteran did not claim 
to be suffering from weakness, incoordination, lack of endurance, 
or fatigability.  

Upon examination, the Veteran was noted to have flexion of 50 
degrees, extension of 20 degrees, left and right lateral flexion 
of 20 degrees in each direction, and left and right lateral 
rotation of 18 degrees in each direction.  The Veteran thus had a 
combined range of motion of 146 degrees.  The Veteran did not 
experience muscle spasms or splinting.  There was no evidence of 
pain on motion.  The Veteran did, however, suffer from 
tenderness.  

The Veteran underwent a second VA examination in September 2006.  
The Veteran again complained of stiffness and pain in his back.  
He also complained of occasional unsteadiness and of a sensation 
of numbness in the right upper thigh.  His pain flared 
approximately 15 days of every month.  His wife helps the Veteran 
with some of his activities of daily living, including many of 
the chores around the house.  

Upon examination of the Veteran's thoracolumbar spine, the 
Veteran had active and passive forward flexion of 60 degrees with 
pain at 60 degrees.  Extension was from 0 to 10 degrees active 
and an increase to 20 degrees passive with pain at 10 degrees.  
The Veteran had left lateral active flexion of 10 degrees, 
increasing to 15 degrees passive with pain at 10 degrees.  The 
Veteran had right lateral active flexion of 0 to 20 degrees with 
an increase to 25 degrees passive with pain at 20 degrees.  Left 
lateral active and passive rotation was from 0 to 30 degrees 
without pain, and right active and passive rotation was from 0 to 
30 degrees without pain.  The Veteran thus had a combined active 
range of motion of 160 degrees and a combined passive range of 
motion of 180 degrees.  Repetitive testing did not result in any 
changes to the Veteran's range of motion.  

The examiner also noted that the Veteran had tenderness over the 
lower lumbar paraspinal space on the right side greater than the 
left.  The Veteran had evidence of scoliosis in the thoracic 
spine.  He walked with an antalgic gain with the assistance of a 
cane.  The examiner noted that the Veteran was not suffering from 
ankylosis of the cervical or thoracolumbar spine.  

Applying the criteria outlined above to the evidence, it becomes 
clear that under either the new or the old rating criteria, the 
Veteran's disability does not warrant a rating in excess of 60 
percent.  Under the previous code, ratings in excess of 60 
percent were only available in cases involving fracture of 
vertebra or unfavorable ankylosis, neither of which is present 
here.  

Similarly, under the current code, rating the Veteran on the 
basis of incapacitating episodes would not result in a rating in 
excess of 60 percent, as 60 percent is the highest rating 
available.  

Further, rating the Veteran under the General Rating Formula for 
Diseases and Injuries of the Spine would not result in a rating 
in excess of 60 percent.  Under the General Rating Formula, the 
only rating higher than 60 percent is available only if the 
Veteran suffered from unfavorable ankylosis of the entire spine.  
As he does not, such a rating is precluded.  

The General Rating Formula also stipulates that the Veteran may 
receive separate evaluations for chronic orthopedic and 
neurologic manifestations.  Evaluating the Veteran pursuant to 
this standard would not result in an increased rating.  

Under the previous code, severe limitation of motion of the back 
was rated as 40 percent disabling.  If the Veteran were to be 
assigned this rating, then under the combined ratings table, he 
would have to have neurologic manifestations of at least 50 
percent or higher in order to receive a combined rating in excess 
of 60 percent.  While the Veteran has complained of a tingling 
sensation in his thigh, there is no medical evidence 
demonstrating that the Veteran has neurological symptoms related 
to his back disability that would warrant a 50 percent rating.  
(See Diagnostic Code 8520 which requires moderately severe 
incomplete paralysis of the sciatic nerve for a 40 percent 
rating, and severe incomplete paralysis of the sciatic nerve with 
marked muscular atrophy for the next higher 60 percent rating, 
none of which is shown here.)  Thus, rating the Veteran's 
orthopedic and neurologic functions separately under the previous 
code would not result in a combined rating in excess of 60 
percent.  

Under the current code, the Veteran's orthopedic limitations 
alone would warrant a 20 percent rating (he does not have flexion 
of the thoracolumbar spine of less than 30 degrees or favorable 
ankylosis of the thoracolumbar spine, each of which corresponds 
to the 40 percent rating).  Thus, under the combined ratings 
table, with a 20 percent orthopedic evaluation, the Veteran would 
have to have separate neurologic manifestations equal to a 60 
percent rating for his combined rating to be over 60 percent.  
Once again, the evidence does not show that the Veteran has 
neurological symptoms related to back disability that would 
warrant a 60 percent rating.  Accordingly, under the current 
code, rating the Veteran's orthopedic and neurologic functions 
separately would not result in a combined rating in excess of 60 
percent.  

Further, as the Veteran's disability has remained consistent over 
the appeals period, staged ratings are inapplicable.  

The Veteran's disability does not warrant an extraschedular 
rating.  An extraschedular rating may be applied in exceptional 
cases involving marked interference with employment or frequent 
hospitalizations.  38 C.F.R. § 3.321 (2009).  As outlined by the 
Court of Appeals for Veterans Claims, the Board uses a three-step 
inquiry to determine whether an extraschedular rating is 
warranted; "initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability."  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  In this case, the applicable rating 
criteria are adequate to evaluate the Veteran's disability.  The 
Veteran's disability results in incapacitating episodes and 
symptoms that are contemplated under the 60 percent rating 
assigned.  Also, the Veteran is in receipt of a TDIU, and this 
rating helps account for the interference with his employment.  
As the Veteran's symptoms are already provided for in the 
applicable rating criteria, the first criterion of the Thun 
framework is not met, ending the Board's inquiry.  

Again, after reviewing the evidence in this case, the Board finds 
that the Veteran suffers from a persistent back disability 
productive of incapacitating episodes but not unfavorable 
ankylosis.  Accordingly, the Board concludes that the criteria 
for a rating in excess of 60 percent for the Veteran's back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5293, 5295 (1997) (in effect prior to September 23, 
2002), DC 5293 (2003) (effective September 23, 2002), DC 5243 
(2009) (effective September 26, 2003).

II.  Earlier Effective Date Claims

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation shall be the day following separation 
from service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  A specific claim in 
the form prescribed by the Secretary must be filed in order for 
benefits to be paid or furnished to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  
The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claims must identify the 
benefit sought.  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be forwarded 
to the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2008).

Earlier Effective Date for a TDIU

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a TDIU 
claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  In general, 
the effective date for an increase will be the date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).  For an increase in 
disability compensation, the effective date will be the earliest 
date as of which it is factually ascertainable that an increase 
in disability had occurred if the claim is received within 1 year 
from such date otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(2). 

Here, the effective date for the Veteran's TDIU has been 
established as January 31, 2001, the date that the Veteran 
submitted his application to reopen his claim for entitlement to 
service connection for his back disability.  Thus, in this case, 
the date that the entitlement arose and the date of the receipt 
of the claim are the same date, precluding the establishment of 
an effective date earlier than that date.

The Board notes that there is ample evidence that the Veteran 
suffered from a debilitating back disability prior to January 31, 
2001.  VA is bound, however, by the applicable laws and 
regulations governing the effective dates for awards of service 
connection and increased ratings.  Though the claims file is 
replete with evidence that the Veteran's disability existed prior 
to his seeking to reopen his claim, the Board is legally estopped 
in this case from establishing an effective date prior to his 
seeking the benefit now awarded.  

In reviewing the Veteran's claims file, the Board also notes that 
there is no evidence that the Veteran sought to establish service 
connection for his back disability or to seek a TDIU in the 
period between the Veteran's untimely Notice of Disagreement in 
April 1996 and his January 2001 claim to reopen.  Indeed, 
following the Veteran's April 1996 untimely Notice of 
Disagreement and his January 2001 claim, there is no 
correspondence whatsoever between the Veteran and the RO.  
Further, the Veteran was not service connected for any disability 
during this period, so there are no alternative ratings beyond 
the Veteran's back to which a TDIU could relate.  

After reviewing the evidence, the Board finds that there is thus 
no date earlier than the Veteran's January 2001 claim to reopen 
that could properly serve as an earlier effective date.  
Accordingly, the Board concludes that the assigned effective date 
of January 31, 2001 for the Veteran's TDIU is proper.  38 
U.S.C.A. §§ 5110, 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400.

Earlier Effective Date for DEA

Applicable law provides that DEA benefits under Chapter 35 of 
Title 38 of the United States Code, may be paid to a child or a 
spouse or surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility for DEA exists if a 
veteran has a permanent total service-connected disability.  38 
U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. §§ 3.807(a), 
21.3021 (2009).  A total disability may be assigned where the 
veteran's service-connected disabilities are rated 100 percent 
disabling under the rating schedule, or if the veteran is 
unemployable due to service-connected disabilities.  38 C.F.R. §§ 
3.340, 3.341 (2009).  Permanence of total disability will be 
taken to exist when such impairment is reasonably certain to 
continue throughout the life of the disabled person.  Diseases 
and injuries of long standing which are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote.  The age of the disabled person may be 
considered in determining permanence. 38 C.F.R. § 3.340(b).

In examining the Veteran's statements, it appears that he is less 
concerned with the actual award of DEA benefits than he is with 
the date of the determination that his disability is permanent 
and total.  As determining that a veteran is entitled to 
permanent total status under 38 C.F.R. § 3.340 is a necessary 
prerequisite for determining whether a veteran is entitled to DEA 
benefits, however, both the focus of the Veteran's disagreement 
and the consideration of the award of DEA benefits are 
interrelated.  

The eligibility date for DEA benefits is the date on which an 
individual becomes an eligible person as defined in 38 C.F.R. § 
21.3021(a).  38 C.F.R. § 21.3021(o).  As noted above, the 
applicable regulation makes it clear that DEA benefits are 
available to children and spouses of permanently and totally 
disabled veterans.  38 C.F.R. § 21.3021(a)(1)(iii) and (a)(3)(i).  
Thus, in determining whether an earlier effective date is 
warranted for the award of DEA benefits in this case, the Board 
must first determine when the Veteran's disability became 
permanent and total.

Currently, the RO established the effective date of the award of 
DEA benefits as September 6, 2006 - the date the Veteran 
underwent a second VA spine examination in conjunction with his 
claim for a TDIU.  Given, however, that the RO has established 
the effective date for the Veteran's TDIU as January 31, 2001 
(again, the date that the Veteran submitted his claim to reopen), 
the Board believes that this date should correctly be applied to 
the award for DEA benefits as well.  Both VA and private medical 
evidence make it clear that the Veteran had been suffering from 
his debilitating back injury long before he initially filed for 
benefits in the mid-1990s and then sought to reopen his denied 
claim in January 2001.  

As explained above, despite the fact that there is evidence that 
the Veteran's disability existed prior to his seeking to reopen 
his claim, the effective date for the award of DEA benefits may 
not be extended to a date that precedes his seeking a particular 
benefit.  Accordingly, the Board concludes that the effective 
date of the award of DEA benefits in this claim is January 31, 
2001 and not any earlier date.  38 U.S.C.A. §§ 3500, 3501, 5101, 
5110; 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.340, 3.341, 3.400, 3.807, 
21.3021.

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA has met its duty to notify for this claim.  Service connection 
for a back disability was granted in a December 2005 rating 
decision, and entitlement to a TDIU and DEA benefits was granted 
in a January 2007 decision.  The Veteran is now appealing the 
downstream issues of the initial rating and assigned effective 
dates.  Therefore, additional VCAA notice is not required, and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file all identified and obtainable 
records, including the Veteran's service treatment records, 
records from the Social Security Administration, records of the 
Veteran's post-service VA treatment, and records of the Veteran's 
private medical treatment.  The Veteran was afforded two VA 
compensation and pension examinations germane to the issues now 
on appeal.  The Board notes that the evidence already of record 
is adequate to allow resolution of the appeal.  Hence, no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  











      (CONTINUED ON NEXT PAGE)

ORDER

An initial rating in excess of 60 percent for the Veteran's back 
disability is denied.

An effective date earlier than January 31, 2001 for the Veteran's 
award of a TDIU is denied.

An earlier effective date earlier of January 31, 2001 for the 
award of DEA benefits is granted.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


